Citation Nr: 0906541	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968 and from May 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  The Veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) in a video-conference hearing 
in May 2008.

The Board is aware that the Veteran also expressed initial 
disagreement with a February 2007 rating decision which, in 
pertinent part, denied service connection for a claimed back 
disorder.  The RO issued the Veteran a Statement of the Case 
(SOC) in June 2007; however, the Veteran failed to submit a 
timely Substantive Appeal to perfect his appeal regarding 
this claim.  Accordingly, the claim for service connection 
for a claimed back disorder is not presently before the Board 
on appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

In his January 2009 Appellant's Brief, the Veteran, through 
his representative, seems to indicate his intention of filing 
a claim for service connection for hypertension, secondary to 
his service-connected diabetes.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In July 2008, the Veteran submitted additional evidence and 
in the January 2009 Representative's Brief, it is indicated 
that the initial RO consideration of that evidence is waived.  
See 38 C.F.R. § 20.1304 (2008).  




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD symptoms are shown 
to be moderate in nature.  Occupational and social impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships is not demonstrated.  

2.  The service-connected diabetes mellitus is shown to have 
required treatment with oral hypoglycemic agents and 
restricted diet; regulation of activities is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disabilities.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims by way of an August 2004 letter.  The RO also 
notified the Veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified of 
the disability evaluations and effective dates for his 
service-connected disabilities in the appealed rating 
decision.  Id.

Finally, given these claims are for increased evaluations, 
the Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letter was in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected disabilities had worsened.  Nevertheless, 
the VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the Veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claims.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

In this regard, he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his multiple VA examinations.  He provided further 
statements regarding current symptoms of his disabilities 
during his May 2008 Board video-conference hearing.  
Additionally, he submitted voluminous VA treatment records 
and Social Security Administration (SSA) records in 
conjunction with his claims.  These actions reflect actual 
knowledge of the evidence necessary to substantiate his 
claims, namely evidence showing that his disabilities had 
gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of the various symptoms (or, in this case, the lack thereof) 
associated with his service-connected disabilities, 
paralleling the relevant diagnostic criteria.  These 
discussions, along with the Veteran's access to his VA 
examination reports (indicated in his representative's 
January 2009 brief, as the claims file had been reviewed by 
the representative), reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claims for increase.

Finally, the Board notes that the criteria for higher 
evaluations were further enumerated in the January 2006 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).



II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.   

A.	PTSD

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 10 
percent evaluation in March 1994.  The RO increased the 
evaluation to 50 percent in April 1997, effective from August 
1995.  This rating has remained in effect since that time.  
The Veteran submitted the claim for increase in July 2004.

During an April 2004 VA examination, the examiner recorded 
the recent treatment the Veteran had received for his PTSD.  
The Veteran reported that his PTSD was "tearing me apart."  
The Veteran's son had recently died in a motorcycle accident.

The Veteran was living with his second wife and he described 
the marriage as "great."  However, he then proceeded to 
describe some problems that he and his wife did have.  He was 
unemployed and relied on his Social Security disability (due 
to physical problems) for income.  

He did have friends who he socialized with and he also had a 
good relationship with his daughter.  He apparently had 
recently beaten someone up in a club for saying something 
negative to his wife.  However, the examiner found the story 
of this incident interesting given that the Veteran had a 
terrible limp and noted physical disabilities.  The Veteran 
also reported a domestic dispute incident between him and his 
wife.  

The examiner noted that the Veteran could not maintain eye 
contact during the examination.  His speech was soft and he 
spoke rapidly.  His mood varied.  At points the Veteran 
appeared to try to get himself worked up into tears, 
especially when talking about his son (step-son who he raised 
since the age of 8 with his first wife) or his experiences 
and friends in Vietnam.  There were no indications of 
depersonalization; however, he reported episodes of 
derealization.

He denied any bona fide hallucinations or illusions.  His 
thought process was rather tangential and circumstantial.  
There were no obsessions.  The Veteran was preoccupied with 
making sure that he was getting the fact across that he 
suffered from PTSD.  There were no delusions.  He reported 
having both suicidal and homicidal ideation.  Short and long 
term memory appeared to be commensurate with his age.  He 
functioned in the average to low-average range of 
intelligence and his level of abstraction and insight was 
low-average.

He reported getting about six hours of sleep each night and 
slept well with medication.  His energy level was "high."  
He reportedly thought about Vietnam everyday and would as a 
result get angry.  He would attempt to calm down but that 
would only last temporarily and then he would get angrier and 
start shadow-boxing.  The examiner found this account hard to 
believe given the Veteran's physical disabilities.

The Veteran's PTSD was confirmed and he was assigned a Global 
Assessment of Functioning (GAF) score of 51 which the 
examiner noted was in the moderate range.  The examiner 
commented that currently the Veteran had mild PTSD.  In 
support thereof, the examiner noted that the Veteran had a 
good relationship with his wife, had friends with whom he 
socialized and had no apparent thought disorder.  The Veteran 
was able to maintain his basic personal hygiene and manage 
household activities with no problem. It was noted that 
unemployment was due to medical and physical problems, not 
psychological problems.  The examiner noted there appeared to 
be incongruities in the Veteran's story which suggested 
malingering of symptoms.

During a January 2005 VA examination, the examiner recorded 
the Veteran's previous treatment for his PTSD.  The Veteran 
complained that "I can't stand anybody or anything.  I get 
very upset about different things."  The examiner noted that 
the Veteran then proceeded to talk about things tangential to 
his being upset.  

The Veteran continued to be married and described the 
relationship as "real good."  The Veteran was unemployed 
since 2000 and received Social Security disability for 
physical problems.  He had some noted physical problems, 
including spinal stenosis, diabetes, hernia operation and 
some toe problem related to his diabetes.

He had no legal problems, had not acted violently, nor made 
any suicide attempts since his last examination.  He had one 
friend with whom he socialized and he would visit his wife's 
relatives.  

On a normal day he woke up between 8 and 9:30, got dressed, 
and then drove his granddaughter to school.  He returned home 
and had breakfast and then would read or watch TV.  
Occasionally he would go for a walk or he and his wife would 
go somewhere to get out of the house.  He did not eat lunch 
regularly.  Occasionally he would go visit his wife's sister 
and then return home and play with his dog, talk with his 
daughter and then cook dinner.  After dinner he watched TV, 
read the bible or went on the computer.  He went to bed 
around 11 p.m.

The Veteran did not maintain eye contact during the 
examination.  His behavior was tense, his speech was rapid 
and his mood was irritable.  There was no indication of 
depersonalization; however, there was evidence of 
derealization.  He denied hallucinations or illusions.  His 
thought process was very tangential and he was very 
distractible.  He was preoccupied with being discriminated 
against because he was black.  He had no delusions or 
suicidal or homicidal ideation since his last examination.  
Attention, concentration, short and long term memory were all 
commensurate with age.

He reported that he thought about Vietnam constantly.  When 
he did, he shut down and would go to his room.  The examiner 
noted that if he thought about it constantly, he would shut 
down constantly which was not the case.

The Veteran's PTSD was confirmed and he was assigned a GAF 
score of 51, which the examiner noted reflected moderate 
symptoms.  The examiner commented that the Veteran's PTSD 
symptoms continued to be regular and of moderate severity.  
There were no periods of remission.  He continued on his 
medication; however, he had ended his counseling sessions.  
His social functioning was such that he got along with his 
family but had some conflict with peers and was able to drive 
his granddaughter to school and go shopping with his wife.  
He felt discriminated against in New Hampshire.  There was no 
impairment in thought process; however, his communication was 
such that he went off in tangents and needed constant re-
focusing.  He maintained his personal hygiene and his daily 
responsibilities.

During the December 2007 VA examination, the Veteran's 
reported complaints and the objective findings remained 
wholly unchanged from the previous examinations.  The 
Veteran's PTSD was confirmed and he was assigned a GAF score 
of 55.  The examiner concluded that the Veteran's psychiatric 
symptoms were of a moderate nature.  His prescribed 
medication was effective in controlling his PTSD symptoms.  
The Veteran was unemployed since 2000, mainly due to his 
physical disabilities; however, his psychiatric symptoms 
moderately affected his employment functioning and his social 
functioning.  The Veteran had no impairment in thought 
process or communication and he was able to maintain his 
daily responsibilities.  The examiner did note that the 
Veteran's PTSD symptoms required continuous medication; 
otherwise, the Veteran would have significant difficulties 
with his PTSD symptoms.

In May 2008, the Veteran testified that he was receiving 
treatment for PTSD but had not been hospitalized since the 
most recent VA examination.  He indicated that he was not 
working and that PTSD had been a problem maintaining 
employment.  He testified that he had panic attack a couple 
of times a week.  He indicated that he did not socialize much 
and had trouble sleeping.  His wife indicated that the 
Veteran had anger problems.  The Veteran stated that he had 
suicide attempt about 7 or 8 months earlier, but never told 
anybody about it.  He did indicated that he was able to 
socialize with his children and his wife.  

After a full review of the record, include the medical 
evidence and statements and testimony of the veteran, the 
Board finds that the evidence does not support the assignment 
of a rating higher than the currently assigned 50 percent 
evaluation in this case.  

The Board first notes that the Veteran has been assigned GAF 
scores of 51 and 55 in the noted VA examinations.  In this 
regard, GAF scores that range from 51 to 60 are assigned for 
PTSD with moderate symptoms.  A disability evaluation shall 
be assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2005).  Although the 
Veteran's GAF score is not dispositive, it must certainly be 
considered in the evaluation of the service-connected PTSD.   

Further, in the noted VA examinations, the examiners, based 
on review of the records and examination findings, concluded 
that the Veteran's PTSD was of moderate severity.  In this 
regard, the Board notes that the VA examiners are certainly 
competent to make a medical determination as to degree of 
severity of the PTSD disability.  Further, the Board must 
rely solely on the medical evidence of record in reaching its 
decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1990).  In this regard, the evidence of record demonstrates 
that the PTSD is shown to be moderate in nature.  The 
evidence reflects that the Veteran is able to maintain a 
relationship with family and some friends.  While it is 
indicated that he is not working, the evidence reflects that 
this is not solely due to PTSD.  As social and industrial 
impairment, reflected by deficiencies in most areas such as 
work, family relations, judgment, thinking or mood and the 
inability to establish and maintain effective relationships, 
is not demonstrated a higher rating is not warranted.  There 
is no evidence of symptoms such a suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene that would support a 70 
percent evaluation  .Therefore, the Veteran's claim for 
increase must be denied.  

B.	Diabetes

In the present case, the RO initially granted service 
connection for diabetes mellitus in a May 2004 rating 
decision.  A 20 percent evaluation was assigned, effective in 
November 2003.  The 20 percent evaluation has remained in 
effect since the May 2004 rating decision.  The claim for 
increased was submitted in July 2004.

During an April 2004 VA examination, the reported that he 
used Glipizide and Metformin as well as a restricted diet to 
control his diabetes.  He had lost 10 pounds since December.  
He was not under any restriction of activities and had not 
been hospitalized for ketoacidosis or hypoglycemia.

He denied having visual problems or vascular cardiac 
symptoms; however, he had been diagnosed with hypertension 4 
years earlier.  He had occasional burning in his feet and 
neurological symptoms in his left lower extremity secondary 
to his history of spinal stenosis.  

He saw his diabetic care provider every two months.  He had 
no diagnosis of diabetic neuropathy and his renal function 
was intact.  The Veteran was diagnosed with diabetes 
controlled on oral medication and restricted diet.  The 
examiner also diagnosed early diabetic neuropathy and 
hypertension unrelated to diabetes.

The January 2005 and October 2007 VA examination findings 
remained wholly unchanged from the previous examination.  The 
Veteran was on oral medication and restricted diet to control 
his diabetes.  He had infrequent episodes of hypoglycemic 
reactions or ketoacidosis; however, hospitalization was not 
required for these episodes.  The Veteran was not instructed 
to regulate or restrict his activities.  He visited his 
diabetic care provider monthly or less often.  

During the January 2005 examination, the Veteran reported he 
had lost 26-30 pounds since the April 2004 examination.  The 
Veteran had slight problems with circulation in his feet; 
however, no other diabetic related disorders were observed.  
The Veteran was noted to have hypertension; however, the 
hypertension pre-existed the diabetes diagnosis and it was 
not worsened because of the diabetes.

The October 2007 examination report noted the Veteran had 
possible visual impairment and erectile dysfunction secondary 
to his diabetes.  Visual fields were grossly normal and 
complaints of urinary frequency and incontinence were noted.  
Although the hypertension pre-existed the Veteran's diabetes 
diagnosis, the examiner noted that the hypertension had 
worsened as a result of the diabetes.

In May 2008, the veteran testified that he was taking 
medication in pill form for diabetes, but not insulin.  He 
indicated that he had a restricted diet but no restriction of 
activities.  He indicated that he had some numbness and 
tingling of his hands but was not on any medication for that 
complaint.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this section, a 20 percent 
evaluation contemplates cases requiring insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted in cases requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation contemplates cases requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

After a full review of the record, includes the medical 
evidence and the statements and testimony of the veteran, the 
Board has applied the noted criteria to the facts of this 
case and observes that the Veteran uses oral medication and a 
restricted diet to treat his diabetes mellitus.  The records 
specifically state that the Veteran was not instructed to 
regulate or restrict his activities.  The Board is aware that 
the Veteran has infrequent episodes of hypoglycemic reactions 
or ketoacidosis; however, neither hospitalization nor twice a 
month visits to a diabetic care provider was required to 
treat these episodes.  While the record notes erectile 
dysfunction, as deformity of the penis in addition to loss of 
erectile power, is necessary for a compensable, separate 20 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2007), the Board finds that is properly considered 
noncompensable.  Possible visual impairment was noted in the 
October 2007, but the record does not show any diagnosed 
compensable vision complication.  

With regard to both service-connected disorders, the Board 
finds that there is no basis for a "staged" rating pursuant 
to Hart.  Rather, the symptomatology shown upon examinations 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  While 
the record indicates that the Veteran is unemployed, it is 
indicated that this not due solely to his service-connected 
disabilities.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, an evaluation in excess of 20 percent for 
the service-connected diabetes is not warranted.


ORDER

An evaluation in excess of 50 percent for the service-
connected PTSD is denied.

An evaluation in excess of 20 percent for the service-
connected diabetes mellitus is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


